Exhibit 10.1

 

inTEST CORPORATION

 

2020 EXECUTIVE OFFICER COMPENSATION PLAN

 

The Compensation Committee (the “Committee”) of the Board of Directors of inTEST
Corporation (the “Company”) has approved a compensation plan for its executive
officers. The components of this plan include (i) base salary, (ii) short term
incentive compensation in the form of a performance based bonus and (iii) long
term incentive compensation in the form of equity compensation grants. The
executive officers who are eligible to participate in this plan are James
Pelrin, President and Chief Executive Officer, and Hugh T. Regan, Jr.,
Secretary, Treasurer and Chief Financial Officer.

 

Base Salary

 

The base salary of each executive officer will not change from the level
established in the 2019 Executive Officer Compensation Plan and for 2020 the
salaries of the executive officers are as follows:

 

James Pelrin $340,000         Hugh T. Regan, Jr. $265,000  

               

Short Term Incentive Compensation

 

Each executive officer will be eligible to receive a performance bonus payment
upon satisfaction of the following weighted performance metrics during 2020:

 

Achievement of Financial Goals – 70%

 

Completion of an Acquisition in 2020 – 15%

 

Achievement of 12 Business Unit and Corporate Strategic Initiatives as outlined
in the 2020-2023 Strategic Plan Update provided to the Board in late 2019 – 15%

 

The performance bonus payment target percentages to be used in executive
officer’s bonus calculation for 2020 are as follows:    

 

James Pelrin 70%         Hugh T. Regan, Jr.  55%  

 

The amount of the executive officer’s bonus may range from zero (if none of the
performance metrics are satisfied) to an amount that may exceed the target
performance bonus amounts.

 

 

--------------------------------------------------------------------------------

 

 

Achievement of Financial Goals

 

A portion of each executive officer’s performance bonus may be earned based upon
the Company’s achievement of net revenue and earnings before income tax amounts
as compared to budgeted net revenue and earnings before income tax amounts for
2020. Each executive officer is eligible to achieve this portion of the
executive officer’s performance bonus based upon the following calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (70%); with that amount multiplied by the Financial
Goals percentage, if any, determined from the matrix below.  The Financial Goals
percentage is determined by locating on the matrix below the intersection of (i)
the column that indicates the percentage calculated by dividing (A) the
Company’s actual net revenue for 2020 by (B) its budgeted net revenue for 2020
and (ii) the row that indicates the percentage calculated by dividing (A) the
Company’s actual earnings before income tax for 2020 by (B) its budgeted
earnings before income tax for 2020.

 

   

Revenue v. Target

 

 

<80%

80%

90%

100%

110%

120%

Earnings before

 income tax

v.

Target

<80%

0%

0%

0%

0%

0%

0%

80%

0%

0%

13%

25%

38%

50%

90%

0%

13%

25%

38%

50%

63%

100%

0%

25%

38%

50%

63%

75%

110%

0%

38%

50%

63%

75%

88%

120%

0%

50%

63%

75%

88%

100%

 

 

With regards to the net revenue calculation, a column milestone is not achieved
unless such percentage is exceeded without regards to rounding up the percentage
achieved by the calculation. With regards to the earnings before income tax
calculation, a row milestone is not achieved unless such percentage is exceeded
without regards to rounding up the percentage achieved by the calculation. Any
expenses that are treated for accounting purposes as restructuring items or
transaction related expenses, contingent consideration adjustments related to
any acquisition earnouts and the impact from any completed acquisitions, shall
be excluded from the actual amounts when determining the revenue and earnings
before income tax amounts for 2020.

 

 

--------------------------------------------------------------------------------

 

 

Completion of an Acquisition in 2020

 

A portion of each executive officer’s performance bonus will be earned based
upon the Company’s consummation of an acquisition of a company or assets of a
company in 2020. Each executive officer is eligible to achieve this portion of
the executive officer’s performance bonus based upon the following calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (15%).

 

The acquired company or assets must have generated minimum trailing twelve
months revenues of $5,000,000. In addition, the transaction must close in 2020
with the transfer of substantially all assets and/or stock of the target company
to the Company completed in 2020. Escrow and earn-out of purchase price amounts
is permitted to continue beyond 2020 so long as the transaction is closed in
2020.

 

Achievement of Business Unit and Corporate Strategic Initatives

 

A portion of each executive officer’s performance bonus will be earned based
upon the Company’s achievement of the 12 business unit and corporate strategic
initiatives as outlined in the 2020-2023 Strategic Plan Update provided to the
Board in late 2019. Each executive officer is eligible to achieve this portion
of the executive officer’s performance bonus based upon the following
calculation:

 

The executive officer’s performance bonus target percentage multiplied by the
executive officer’s base salary; with that amount multiplied by the performance
metric weighting factor (15%).

 

With regards to the achievement of the 12 business unit and corporate strategic
initatives during 2020, payout for this weighted performance metric would be as
follows:

 

 

●

Achievement of 8 or less strategic initiatives – no weighting of the 15% factor
(therefore, no payout for this weighted performance metric).

 

●

Achievement of 9 strategic initiatives – 50% weighting of the 15% factor.

 

●

Achievement of 10 strategic initiatives – 67% weighting of the 15% factor.

 

●

Achievement of 11 strategic initiatives – 83% weighting of the 15% factor.

 

●

Achievement of 12 strategic initiatives – 100% weighting of the 15% factor.

 

 

--------------------------------------------------------------------------------

 

 

General

 

The Committee shall calculate and determine achievement of all components of the
short term incentive compensation based on amounts derived from the Company’s
audited financial statements. The Committee reserves the right to make
subjective determinations and interpretations regarding the impact of unusual
circumstances or events on achievement of each performance metric component by
the executive officers. All such determinations will apply to all executive
officers in the same manner. The Committee shall have final decision making
authority regarding all issues related to the short term incentive compensation
component of the Plan. The Committee shall finalize the amount of and authorize
payment of the bonuses to the executive officers as part of the approval process
for the Company’s 2020 audited financial statements. If an executive officer
leaves the Company other than for death, disability, or retirement, they will
receive no bonus if they are not employed on December 31, 2020.  For executive
officers who retire (age plus years of service equal to at least 70), or who die
or become disabled, they will be entitled to a pro-rated bonus calculated by
multiplying the bonus calculated above by the result obtained by dividing the
number of completed months the executive officer is employed in 2020 by twelve.
Any bonus payment shall be made on or before March 15, 2021. The Committee shall
have such authority to demand the repayment or “claw back” of any amounts paid
pursuant to this Plan as needed to comply with all applicable laws and
regulations.

 

Long Term Incentive Compensation

 

The executive officers shall be entitled to receive equity compensation grants
consisting of restricted stock and stock options under the Second Amended and
Restated inTEST Corporation 2014 Stock Plan as follows:

 

 

 

Shares of Restricted Stock

Options to Purchase Shares

of Common Stock

     

James Pelrin

15,560

46,600

Hugh T. Regan, Jr.

6,600

19,700

 

 

All equity compensation shall be awarded to the executive officers as soon as
possible in 2020. The Company will grant restricted stock pursuant to award
agreements in the form attached as Exhibit “A” hereto. All restricted stock
awards will vest in equal increments over four years. At the Committee’s
discretion, with the advice of the Company’s professional advisors, the Company
will grant either non-qualified stock options or incentive stock options
pursuant to stock option award agreements in the forms attached as Exhibits “B”
and “C” hereto. All stock option awards will vest in equal increments over four
years and will have an exercise price that is no less than the closing price of
the Company’s common stock as listed on the NYSE American on the date of the
award.

 

 

 

[Exhibits A, B, and C omitted here.  Our standard forms of Agreements have been
previously filed as exhibits to the Company's Form 10-Q for the quarter ended
June 30, 2019.]

 